Citation Nr: 0217359	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  96-47 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for polycystic ovarian 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
April 1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded 
to the RO in July 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A current diagnosis of polycystic ovarian disease has 
not been shown by the evidence of record.  


CONCLUSION OF LAW

Polycystic ovarian disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board further notes that in Bernklau, supra., the 
Federal Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), 
[*23] "that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before 
the law was enacted, and must alter the 
outcome accordingly.' (Citations omitted.)  
But the Supreme Court has also held 
repeatedly that federal legislation is to be 
construed to avoid retroactivity unless we 
can discern clear congressional intent for 
that result. See, e.g., Landgraf  [v. USI 
Film Products, 511 U.S. 211 (1995)] at 270 
("Since the early days of this Court, we 
have declined to give retroactive effect to 
statutes burdening private rights unless 
Congress had made clear its intent."); Bowen 
v. Georgetown Univ. Hosp., 488 U.S. 204, 
208, 102 L. Ed. 2d 493, 109 S. Ct. 468 
(1988) ("Congressional enactments and 
administrative rules will not be construed 
to have retroactive effect unless their 
language requires this result."). And the 
Court has emphasized that "the standard for 
finding such unambiguous direction is a 
demanding one. 'Cases where this Court 
[i.e., the Supreme Court] has found truly 
'retroactive' effect adequately authorized 
by statute have involved statutory language 
that was so clear that it could sustain only 
one interpretation.'" (Citations omitted.) 
(Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under 
VCAA.  By virtue of the February 1996 Statement of the Case 
(SOC), and the July 1999, April 2000 and October 2001 
Supplemental Statements of the Case (SSOC), the veteran was 
provided notice of the information, medical evidence or lay 
evidence necessary to substantiate the claim on appeal.  The 
SOC and subsequent SSOCs also notified the veteran of the 
pertinent laws and regulations, as well as her due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, VA treatment 
records, a report of VA examination, and a VA physician's 
opinion.  The RO completed the development ordered in the 
Board's July 2000 remand to the extent possible.  In this 
regard, the Board notes that in correspondence dated in 
August 2000, the RO advised the claimant that she should 
submit any additional evidence she wanted considered by the 
Board within 60 days.  To date, no reply has been received 
from the veteran.  In April 2001, the RO sought to notify 
the veteran of a VA examination that had been scheduled that 
month.  The letter was sent to the veteran's last provided 
address and was returned as undeliverable.  The veteran 
failed to appear for the examination.  

The record reflects that several pieces of correspondence 
were also returned as undeliverable.  In April 2001, in 
response to an inquiry by the RO, the representative 
indicated that they had no other address or telephone number 
for the veteran.  Additional attempts to obtain a current 
address for the veteran were also unsuccessful.  The Court 
has held that VA's duty to assist the veteran is "not always 
a one-way street" and that the veteran must be prepared to 
cooperate with VA's efforts to obtain all relevant evidence.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Further, in the normal course of 
events, it is the burden of the veteran to keep VA apprised 
of her whereabouts.  If she does not do so, there is no 
burden on VA to "turn up heaven and earth" to find her.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).

The veteran has been provided detailed information as to 
what evidence was required to substantiate the claim.  In 
the Board's remand in July 2000, she was admonished 
specifically that while the Board would attempt to assure 
than an adequate VA examination and medical opinion was 
obtained, she could make an independent effort to obtain 
medial evidence of a diagnosis of polycystic ovarian disease 
and a medical opinion linking that disability to her period 
of active service.  This matter now turns upon the existence 
of the claimed disability.  In view of the Board's explicit 
notice to the claimant as to the division of 
responsibilities between she and VA in obtaining this 
critical evidence, there is no further obligation under the 
VCAA to provide her with any notice on the development of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, since letters mailed to the veteran's 
last known address were returned as undeliverable, further 
attempts to mail material to her at such last known address 
would be entirely futile.  Given that the veteran's 
whereabouts are unknown to both VA and to her 
representative, the Board sees no reason to further delay 
resolution of this claim.  The Board notes that the veteran 
has been afforded the opportunity to submit evidence and/or 
argument on the merits of the issue on appeal, and has done 
so.

Since the veteran has already been informed of the evidence 
needed to substantiate her claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and 
the veteran and her representative have pointed to no 
actions they believe need be taken.  Therefore, there is no 
prejudice to the veteran in the Board proceeding to 
adjudicate the merits of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

The service medical records show that the veteran was seen 
in March 1995 with complaints of no menstrual periods for 2 
years.  The diagnosis was amenorrhea secondary to 
anovulation.  Later that month, an ultrasound revealed 
findings suspicious for polycystic ovarian disease; however, 
the ovaries were still within the upper limits of normal for 
size.  It was noted that the peripheral follicles and bulky 
appearance of the ovaries suggested polycystic ovarian 
disease.  There was no definite diagnosis made.  The March 
1995 discharge examination was normal.  

A report from Pontiac Osteopathic Hospital dated in March 
1996 shows treatment for complaint of abdominal pain.  
Pelvic inflammatory disease and urinary tract infection were 
diagnosed.  The records show no diagnosis for an ovarian 
cyst.  VA medical records dated in 1996 and 1997 reflect no 
diagnosis of an ovarian cyst.  Vaginal and cervical smear 
dated in August 1996 was normal.  

In May 1997, the veteran testified that she had problems 
with her ovaries.  

A June 1997 VA treatment record reflects that the veteran 
reported that she was diagnosed with polycystic ovarian 
disease in the military in April 1994.  

On VA examination in February 1998, the veteran reported 
that she had not had any menses since September 1997.  She 
denied frequent pelvic pain.  She indicated that she got 
some twinges in the lower abdominal area that occur for a 
few seconds, then go away.  The examiner indicated that 
these episodes did not incapacitate the veteran.  Physical 
examination did not show any signs or symptoms associated 
with polycystic ovarian disease.  The examiner indicated 
that laboratory work and physical examination while in the 
service implied the presence of possible polycystic ovaries 
leading to secondary amenorrhea.  The examiner indicated 
that the diagnosis was not certain.  A follicular 
stimulating hormone (FSH) of 3.5 was recorded and a MRI was 
thought to be indicated.  The veteran did not report for the 
MRI.  

An April 1998 VA treatment record indicated that the veteran 
had amenorrhea likely due to polycystic ovarian disease.  

In October 2001, the veteran's claims file was reviewed by 
Dr. A. G., the February 1998 VA examiner and Dr. R. C., a 
physician claimed to be an expert on polycystic ovarian 
disease.  They concluded that the FSH, by itself, had little 
value in the diagnosis of polycystic ovarian disease.  It 
was difficult to justify a diagnosis of polycystic ovarian 
disease on the basis of the FSH, the history and the 
clinical findings.  The history and clinical findings were 
not necessarily consistent with polycystic ovarian disease.  
Commonly, there is hirsutism (hairiness) on the face and, in 
severe cases, hair may be thick and dark pigmentation and 
appear on the chest.  This was not shown in the veteran's 
clinical record.  The implication of the veteran's treatment 
with Provera was of low circulating estrogen levels, which 
is not characteristic of polycystic ovarian disease.  It was 
indicated that the diagnosis of polycystic ovarian disease 
cannot be made on the basis of ovarian imaging.  Rather, it 
is used as confirmatory evidence of the disorder in 
association with other clinical findings.  Given the 
February 1998 evaluation where all hormone values were 
normal, together with an apparent absence of excessive hair 
growth, the benefit of a MRI is suspect at best.  An MRI 
would not be useful in this case.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The Court has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or 
injury."  Savage, v. Gober, 10 Vet. App. 488, 493 (1997).  
Even without the well-grounded claim requirement, a veteran 
must still submit "proof of a present disability" to be 
ultimately successful on the merits of the claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran has claimed that service connection is warranted 
for polycystic ovarian disease.  However, the medical 
evidence of record does not reflect a diagnosis of 
polycystic ovarian disease.  Although examiners noted that 
some clinical findings were suggestive of polycystic ovarian 
disease, no examiner has diagnosed the condition.  Following 
a review of the claims file, the October 2001 medical 
opinion indicated that the evidence did not show that the 
veteran had polycystic ovarian disease.  As such, there is 
no medical opinion or other medical evidence showing that 
the veteran currently has polycystic ovarian disease has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, the claim for service connection for 
polycystic ovarian disease must be denied.  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports her claim.  The evidence now 
of record fails to show that the veteran has polycystic 
ovarian disease related to service or any incident thereof.  
Thus, the veteran's claim must be denied.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for polycystic ovarian 
disease is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

